Citation Nr: 1437061	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  11-26 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee instability prior to January 19, 2012.

2. Entitlement to a rating in excess of 10 percent for right knee painful limited motion prior to January 24, 2013.

3. Entitlement to a rating in excess of 10 percent prior to December 16, 2010 and as of April 1, 2011 for cervical spine herniated disc, status post anterior cervical discectomy and fusion.

4. Entitlement to service connection for pulmonary blood clots, to include as secondary to the service-connected disability of status post right knee anterior cruciate ligament reconstruction with mild degenerative joint disease.

5. Entitlement to a separate compensable rating for neurological manifestations of service-connected cervical spine condition.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1980 to December 2000.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issue of a compensable rating for neurological manifestations of the Veteran's cervical spine condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran's left knee disability has been characterized by mild instability.

2. The Veteran's right knee disability has been manifest by flexion to no less than 140 degrees.  

3. The Veteran has right knee instability that is no more than mild.

4. Both prior to December 16, 2010 and as of April 1, 2011, the Veteran's cervical spine disability has not manifest with less than 30 degrees flexion, a combined range of motion less than 170 degrees, or an abnormal gait or abnormal spinal contour.

5. The Veteran's 2010 pulmonary embolism resolved without residuals.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

2. The criteria for a rating in excess of 10 percent for right knee painful limited motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2013).

3. The criteria for a rating of 10 percent, but no higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2013).

4. The criteria for a rating in excess of 10 percent prior to December 16, 2010 and as of April 1, 2011 for cervical spine herniated disc, status post anterior cervical discectomy and fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2013).

5. The criteria for service connection for pulmonary blood clots have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

If there is disagreement with the initial rating assigned following a grant of service connection, as is the situation with the Veteran's cervical spine claim, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case for the Veteran's knee claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In reaching the following conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  

Left Knee

As an initial matter, the Board notes that the Veteran underwent a total left knee replacement on January 19, 2012.  However, the Veteran's claim for a rating in excess of 10 percent for left knee instability prior to January 19, 2012 remains on appeal.

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and assigns a 10 percent evaluation for recurrent subluxation or lateral instability of the knee that is slight.  A 20 percent evaluation is assigned for a moderate impairment, and a 30 percent evaluation assigned for a severe impairment.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The Veteran saw a private physician for evaluation of his left knee in June 2010.  Records do not show he complained of instability, and the doctor noted the Veteran had a negative Lachman's and Drawer tests with no evidence of ligamentous laxity or varus valgus instability.

At his January 2011 VA examination the Veteran reported he has feelings of giving way that cause him to stumble but not fall.  He reported using a knee brace.  On examination his knee was stable to varus and valgus stress.  He had a negative anterior and posterior drawer test and a negative Lachman's test.  He had a positive McMurray test for pain only.

Private treatment records reflect that in August 2011 the Veteran complained of his knee giving out on him and weakness when walking.  The doctor found no ligamentous laxity or instability in either direction. 

The Veteran saw his private doctor again in November 2011.  The Veteran reported his knee giving out on him, and the doctor found a positive varus angulation with patellofemoral crepitus.

The Board finds that the evidence supports that the Veteran's left knee instability is no more than mild.  In particular, the Board puts significant probative weight in the repeated objective testing that did not show signs of instability with the exception of the November 2011 testing showing positive varus angulation.

Further, while the Board acknowledges the Veteran's reports of his knee giving way, his own descriptions do not suggest moderate impairment.  The evidence does not indicate how frequently the Veteran's knee gave out, but, for example, in January 2011 he said the instability had caused him only to stumble, not fall.

Overall, the Board finds a preponderance of the evidence is against finding that the Veteran's left knee instability more closely approximates the criteria for a rating in excess of 10 percent.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102

Right Knee

As an initial matter, the Board notes that the Veteran underwent a total right knee replacement on January 24, 2013.  However, the Veteran's claim for a rating in excess of 10 percent for right knee painful limited motion prior to January 24, 2013 remains on appeal.

Diagnostic Code 5260 provides for a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a 10 percent rating where extension is limited to 10 degrees, a 20 percent rating where extension is limited to 15 degrees, a 30 percent rating where extension is limited to 20 degrees, a 40 percent rating where extension is limited to 30 degrees, and a 50 percent rating where extension is limited to 45 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

In June 2010 the Veteran reported pain when walking, popping when bending, locking occasionally, and grinding when walking.  His range of motion was noted to be good.

On VA examination in January 2011  the Veteran's range of motion was from 0 to 140 degrees with pain at 140 degrees.  The Veteran did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, but he did complain of increased pain.  He had palpable crepitus on range of motion testing.

At a July 2011 visit the Veteran's private physician noted the Veteran had good range of motion in his right knee.

Even considering the DeLuca factors, the Veteran's right knee condition does not more closely approximate the criteria for a rating in excess of 10 percent.  Specifically, the Veteran was found to have normal range of motion at his VA examination and his treating physician has otherwise noted that the Veteran's range of motion is good.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further finds the Veteran should be granted a separate rating for right knee instability.  In July and August 2011 the Veteran complained of his right knee giving out.  Although no ligamentous laxity or instability in either direction were found by his private doctor in July 2011, at his VA examination in January 2011 the examiner found the Veteran had a positive anterior drawer test and a 1+ Lachman's test with a good end point.

Based on the forgoing and giving the Veteran the benefit of the doubt, the Board finds he is entitled to a 10 percent rating for instability under Diagnostic Code 5257.  A rating higher than 10 percent is only warranted if there is moderate instability, and the Board finds that neither the lay nor medical evidence supports a more severe instability disability.  Therefore, a finding of moderate instability is not warranted.

Finally, the Board notes that with respect to both the right and left knees it is neither shown nor contended that the Veteran's knee disabilities  involve ankylosis (Diagnostic Code 5256), removal of semilunar cartilage (Diagnostic Code 5259), dislocation of semilunar cartilage (Diagnostic Code 5258), nonunion of tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  Hence, ratings under those diagnostic codes may not be assigned. 

Cervical Spine

As an initial matter, the Board notes that the Veteran has a temporary total rating for his cervical spine disability from December 16, 2010 to April 1, 2011.  However, the Veteran's claim for a rating in excess of 10 percent prior to December 16, 2010 and as of April 1, 2011 for cervical spine herniated disc, status post anterior cervical discectomy and fusion remains on appeal.

The general rating formula provides a 10 percent evaluation is assigned when forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees, or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine is not greater than 170 degrees, or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is warranted when there is forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

In October 2010 the Veteran was seen by a private physician who noted that he had decreased range of motion in his neck of 10 percent looking up, 25 percent looking down, 20 percent turning to the right, and 10 percent turning to the left.  The doctor noted muscle spasms.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Plate V.  Thus, using those ranges to convert the percentages found by the private physician to degrees, the Board finds that the Veteran's flexion was approximately 34 degrees, extension 41 degrees, right lateral flexion 64 degrees, and left lateral flexion 72 degrees.

At the January 2011 VA examination, the Veteran's forward flexion was measured to 45 degrees, extension to 30 degrees, right and left rotation to 60 degrees, and right and left lateral flexion to 30 degrees.  He reported pain at the end points of all motion.  There was no additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.  No muscle spasm or abnormal spinal contour was noted.

Therefore, the Board finds that even with consideration of the DeLuca factors the Veteran's cervical spine disability has not more closely approximated the criteria for a rating in excess of 10 percent either prior to December 16, 2010 or since April 1, 2011.  Specifically, his forward flexion has not been measured to less than 30 degrees, his combined range of motion has been greater than 170 degrees, and he has not been noted to have an abnormal gait or abnormal spinal contour.

Extraschedular

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's knee or cervical spine conditions.  38 C.F.R. § 3.321(b)(1).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's service-connected knee and cervical spine disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain, loss of range of motion, instability, and right upper extremity numbness are contemplated in the rating assigned.  As such, it would not be found that his disability met the "governing norms" of an extraschedular rating.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Moreover, even if it were argued that the schedular rating criteria were inadequate, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether an extra-schedular rating is warranted.  In this case, the evidence does not show hospitalization due to the Veteran's disabilities beyond that already considered in his temporary total evaluations for convalescence.  In addition, the Board finds the record does not reflect that the Veteran's knee and cervical spine disabilities markedly interfere with his ability to work.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability).  

The manifestations of the Veteran's disability are considered by the schedular rating.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  

Service Connection

In July 2010, the Veteran was diagnosed with a pulmonary embolism.  The Veteran's doctor stated that the embolism was due to a blood clot in the right knee.

However, an August 2010 CT scan did now show current pulmonary embolism.  An April 2011 CT scan further showed no pulmonary embolism.

On VA examination in January 2011 the examiner stated that while the Veteran had pulmonary emboli in his lungs in July 2010 they resolved satisfactorily after hospitalization and anticoagulants.  The examiner stated that the Veteran had no residuals from the pulmonary emboli and likely deep vein thrombosis and he has had no particular restriction in his exercise capacity and no recurrence of chest pain.

Therefore, while the evidence shows the Veteran had a pulmonary embolism after his knee surgery, the evidence also suggests that the condition resolved shortly thereafter without residuals.

For service connection to be warranted for a disability, it must be chronic rather than acute and transitory in nature.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Therefore, service connection is not warranted for pulmonary blood clots.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   Notice letters were sent to the Veteran in July and November 2010, prior to the initial adjudications of the claims on appeal.  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's VA treatment records and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded a VA medical examination in January 2011.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The examiner provided the Board with sufficient information to rate the Veteran's disability.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for left knee instability prior to January 19, 2012 is denied.

A rating in excess of 10 percent for right knee painful limited motion prior to January 24, 2013 is denied.

A 10 percent rating for right knee instability is granted.

A rating in excess of 10 percent prior to December 16, 2010 and as of April 1, 2011 for cervical spine herniated disc, status post anterior cervical discectomy and fusion is denied.

Service connection for pulmonary blood clots is denied.


REMAND

The regulations with respect to rating injuries of the spine provide that in addition to orthopedic considerations, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a (2013).  In this case the evidence indicates the Veteran may have or have had neurological impairment of his right upper extremity.  The Board finds a VA examination is necessary to clarify this issue.  

In October 2010 the Veteran was seen for neurosurgical evaluation of his right shoulder and arm pain and numbness.  The doctor noted that an MRI done in September 2010 showed nerve root compression.  On examination, the doctor found that the Veteran had weakness in his right hand and arm.  Pin prick sensation was slightly decreased over his fingers.  His deep tendon reflexes were trace or absent.  The doctor noted the Veteran's right arm was smaller than his left arm due to atrophy.

At the Veteran's January 2011 VA examination, after his December 16, 2010 surgery, the Veteran reported he no longer had right arm numbness.  However, VA treatment records from September and October 2011 indicate that the Veteran reported he sometimes has arm numbness.

Therefore, the Board finds that a VA examination is necessary to obtain an opinion on whether the Veteran's cervical spine disability has, or has had since June 2010, compensable neurological manifestations.


Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA examination, to include any necessary studies, to ascertain whether or not the Veteran's cervical spine disability has, or has had since June 2010, compensable neurological manifestations.  Any such manifestations should be identified by the nerve or nerves affected and should indicate their severity.

The Veteran's claim folder and a copy of this remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail along with complete rationale for the conclusions reached.

3. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefit sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


